The trial court is vested with broad discretion over the management of discovery and its determinations will not be disturbed absent an improvident exercise of discretion (see 306 *821Rutledge, LLC v City of New York, 90 AD3d 1026 [2011]; Clark v Halmar Equities, Inc., 88 AD3d 940 [2011]). Under the circumstances of this case, we discern no basis to disturb the Supreme Court’s discretionary determination to apportion the costs of scanning the plaintiffs document production into a litigation database at 40% to the plaintiff and 60% to the defendant.
The plaintiffs remaining contention is without merit.
The defendant’s remaining contention is raised for the first time on appeal and, thus, is not properly before this Court. Balkin, J.E, Dickerson, Belen and Cohen, JJ., concur.